              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00285-MR-WCM


BRO T. HESED-EL,                 )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )               MEMORANDUM OF
                                 )               DECISION AND ORDER
JOHN DOE, ROBIN BRYSON,          )
MISSION HOSPITAL, HOSPITAL       )
DOES 1-10, and COUNTY OF         )
BUNCOMBE,                        )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the “Plaintiff’s Motion for Relief

from Judgment” [Doc. 82]; and the “Plaintiff’s Motion to Strike Defendant’s

Response” to that Motion. [Doc. 84].

I.    BACKGROUND

      On October 7, 2019, the pro se Plaintiff Bro T. Hesed-El (the “Plaintiff”)

filed a complaint against John Doe, Robin Bryon, Mission Hospital, and

John/Jane Does 1-10 (the “Original Complaint”) based on the Plaintiff’s

September 20, 2016 removal from the Biltmore Estate and subsequent

involuntary commitment at Mission Hospital and its Copestone Facility

ending October 6, 2016. [Doc. 1 at 2–3]. On February 20, 2020, the Plaintiff


     Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 1 of 10
filed his First Amended Complaint asserting claims against John Doe, Robin

Bryson, Mission Hospital, and Buncombe County. [Doc. 8 at 2–3]. On March

27, 2020, Buncombe County (“the County”) moved to dismiss the claims

against it. [Doc. 14].

      On April 13, 2020, the Plaintiff moved for leave to file a Second

Amended Complaint which would include the addition of claims against

Buncombe County Sheriffs. [Doc. 17]. On October 9, 2020, United States

Magistrate Judge, the Honorable W. Carlton Metcalf issued a Memorandum

and Recommendation recommending inter alia the County’s Motion to

Dismiss be granted because the claims against the County were barred by

the statute of limitations. [Doc. 63]. Judge Metcalf also issued an Order

denying the Plaintiff’s Motion for Leave to file a Second Amended Complaint

because the claims against the County Sheriffs were barred by the statute

of limitations. [Doc. 62]. On October 22, 2020, the Plaintiff voluntarily

dismissed the claims against Defendants John Doe, Robin Bryson, Mission

Hospital, and Hospital Does 1-10 and of all of the Fourteenth Amendment

claims. [Docs. 67; 70].

      On March 29, 2021, over the Plaintiff’s objections, the Court affirmed

the Magistrate Judge’s Order denying the Plaintiff’s Motion for Leave to file




                                     2

     Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 2 of 10
a Second Amended Complaint and accepting the Magistrate Judge’s

recommendation that the County’s Motion to Dismiss be granted.1 [Doc. 79].

       On April 26, 2021, the Plaintiff filed the present “Motion for Relief from

Judgment.” [Doc. 82]. On April 11, 2021, the County responded. [Doc. 83].

On May 17, 2021, the Plaintiff filed his Motion to Strike the County’s

response. [Doc. 84]. On May 27, 2021, the County responded. [Doc. 87].

II.    THE PLAINTIFF’S MOTION TO STRIKE

       The Plaintiff moved to strike the County’s response to the Plaintiff’s

Motion for Relief from Judgment. [Doc. 84]. The Plaintiff alleges that service

of the Motion for Relief from Judgment was effectuated by email on April 26,

2021, and that, therefore, the County’s response on May 11, 2021, was

untimely. [Id. at 1].

       Under Federal Rule of Civil Procedure Rule 5(b)(2) there are six

authorized methods of service. These methods include “sending it to a

registered user by filing it with the court's electronic-filing system or sending

it by other electronic means that the person has consented to in writing,” Fed.

R. Civ. P. 5(b)(2)(E), and “delivering it by any other means that the person

consented to in writing,” Fed. R. Civ. P. 5(b)(2)(F).


1 The Order accepted the recommendation in part, specifically denying as moot the
portion referencing claims which had been voluntarily dismissed by the Plaintiff. [Doc. 79
at 4-5].
                                            3

      Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 3 of 10
        While the Plaintiff alleges that the County consented to service by

email and has produced email correspondence that indicates that the parties

have exchanged emailed copies of motions and responses, there is no

evidence of consent in writing. The mere fact that email was used between

the parties in the past is insufficient. The rules require that consent be clearly

provided in writing and cannot be implied. See Fed. R. Civ. Pro. 5(b)(2)

advisory committee’s notes to the 2001 amendment (stating that “consent

must be express, and cannot be implied from conduct”); see also Martin v.

Deutsche Bank Sec. Inc., 676 F. App'x 27, 29 (2d Cir. 2017) (finding that

there must be “consent in writing” that is “express”) (citing Fed. R. Civ. Pro.

5(b)(2) advisory committee’s notes to the 2001 amendment); O’Neal

Constructors, LLC v. DRT Am., LLC, 440 F. Supp. 3d 1396, 1402 (N.D. Ga.

2020). As the County has not consented to email service, the County

received service through the ECF notification on April 28, 2021, and, thus,

had until May 12, 2021, to respond to the Plaintiff’s Motion. The Plaintiff’s

Motion to Strike is, therefore, denied.

III.    MOTION FOR RECONSIDERATION

        A.   STANDARD OF REVIEW

        Motions for relief or reconsideration of a final judgment or order may

be filed pursuant to Federal Rule of Civil Procedure 59 or 60.


                                          4

       Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 4 of 10
Notwithstanding the Plaintiff’s citation to Rule 60(b), the Court construes the

Plaintiff's Motion as arising under both Rule 60(b) and Rule 59(e) because it

was filed within twenty-eight days of the entry of the Order. See Robinson v.

Wix Filtration Corp. LLC, 599 F.3d 403, 412 (4th Cir. 2010); MLC Automotive,

LLC v. Town of Southern Pines, 532 F.3d 269, 277 (4th Cir. 2008) (citing

Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978)) (holding that “if a

post-judgment motion is filed within [twenty-eight] days of the entry of

judgment and calls into question the correctness of that judgment it should

be treated as a motion under Rule 59(e), however it may be formally styled”).

      A court has the discretion to alter or amend a judgment pursuant to a

motion brought under Rule 59(e) in very narrow circumstances: “(1) to

accommodate an intervening change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002)

(quoting Collison v. International Chemical Workers Union, 34 F.3d 233, 236

(4th Cir.1994)). “[R]ule 59(e) motions may not be used to make arguments

that could have been made before the judgment was entered.” Id.

      Federal Rule of Civil Procedure 60(b) allows a court to enter an order

providing relief from a final judgment or order under based on mistake, newly

discovered evidence, fraud or misconduct by an opposing party, a void


                                      5

    Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 5 of 10
judgment, or “any other reason that justifies relief.” Fed. R. Civ. P. 60(b). The

movant must demonstrate “that his motion is timely, that he has a meritorious

defense to the action, and that the opposing party would not be unfairly

prejudiced by having the judgment set aside.” Park Corp. v. Lexington Ins.

Co., 812 F.2d 894, 896 (4th Cir. 1987). The movant has the burden to

establish the grounds set forth in the motion and such grounds “must be

clearly substantiated by adequate proof.” In re Burnley, 988 F.2d 1, 3 (4th

Cir. 1992) (quoting Thomas v. Colorado Trust Deed Funds, Inc., 366 F.2d

136, 139 (10th Cir. 1966)). Relief under Rule 60(b) is an “extraordinary

remedy” to be applied only in “exceptional circumstances.” Compton v. Alton

S.S. Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979).

      B.     DISCUSSION

      The Plaintiff moves to set aside the judgment in this case based on

“mistake or inadvertence.” [Doc. 82 at 1]. The Plaintiff asserted claims

against the County in the First Amended Complaint [Doc. 8] and the County

and the County Sheriff2 in the Proposed Second Amended Complaint. [Doc.

17-1]. The Court found these claims were barred by the statute of limitations.



2The Plaintiff’s Proposed Second Amended Complaint included claims against Jack Van
Duncan “Former Sheriff of Buncombe County” in his individual and official capacities and
Quentin Miller “Sheriff of Buncombe County” in his official capacity. [Doc. 17-1 at 4]. In
his Motion for Relief from Judgment, the Plaintiff refers to the “County Sheriff” and the
“Sheriff” without indicating to whom he is referring. [Doc. 82].
                                            6

     Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 6 of 10
[Doc. 79]. The Plaintiff argues that the claims against the County and the

County Sheriff “related back” to the timing of the Original Complaint, citing to

the Federal Rules of Civil Procedure Rule 15(c)(1)(C). [Doc. 82-1 at 2-3].

      “When proposed claims in an amendment are barred by the statute of

limitations, [Federal Rule of Civil Procedure] 15(c) provides for the relation

back of amendments to the original pleading under certain circumstances.”

United States v. Pittman, 209 F.3d 314, 317 (4th Cir. 2000). If “the

amendment changes the party or the naming of the party against whom a

claim is asserted” the amendment relates back to the date of the original,

timely filed complaint if three conditions are met: (1) the amendment arises

out of the same “conduct, transaction, or occurrence set forth . . . in the

original pleading;” (2) the new party received adequate notice of the lawsuit

within the 90-day period provided by Rule 4(m) so as to not be “prejudiced

in maintaining a defense on the merits;” and (3) the new party knew or should

have known that “but for a mistake concerning the identity of the proper party,

the action would have been brought against the party.” Fed. R. Civ. P.

15(c)(1)(C); see also Goodman v. PraxAir, Inc., 494 F.3d 458, 470 (4th Cir.

2007) (laying out the elements of the rule). “[T]he burden is on the plaintiff to

prove that Rule 15(c) is satisfied.” Covey v. Assessor of Ohio Cty., 666 F.

App'x 245, 247-48 (4th Cir. 2016) (citations omitted).


                                       7

     Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 7 of 10
      At bottom, the Rule 15(c)(1)(C) relation back inquiry looks at “whether

the plaintiff made a mistake in failing to name a party, in naming the wrong

party, or in misnaming the party in order to prosecute his claim as originally

alleged.” Goodman, 494 F.3d at 471. When a Plaintiff makes “a deliberate

choice to sue one party instead of another while fully understanding the

factual and legal differences between the two parties” is not a "mistake"

enabling relation back under Rule 15(c). Tatum v. RJR Pension Inv. Comm.,

761 F.3d 346, 372 (4th Cir. 2014) (citing Krupski v. Costa Crociere S. p. A.,

560 U.S. 538, 549 (2010)).

      The Plaintiff argues that relation back is appropriate here because the

Original Complaint included claims against ten “‘unidentified state actors’ of

‘Buncombe County’” and the County and the Sheriff were “clearly” included

“in the body of the original complaint.” [Doc. 82-1 at 5]. The amendments

made in the First Amended Complaint and Proposed Second Amended

Complaint, however, were not merely clerical or corrective but included

totally new causes of action and legal theories in order to create claims

against the County and the Sheriff. The Plaintiff has not shown that he merely

made a mistake in failing to name the County or the Sheriff “in order to

prosecute his claim as originally alleged.” Goodman, 494 F.3d at 471.

Instead, the Plaintiff’s inclusions of references to the County and the County


                                      8

    Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 8 of 10
Sheriff in the Original Complaint more indicates “a deliberate choice” not to

assert claims against the County or the County Sheriff in the first instance.

See Tatum, 761 F.3d at 372; Krupski, 560 U.S. at 549.

      Even if the Plaintiff had replaced the names of the Doe defendants with

the County or the Sheriff, the Fourth Circuit and “the majority of courts agree

that Rule 15(c)[1] does not permit substitution for ‘Doe’ defendants after the

limitations period has run.” Goodman v. PraxAir, Inc., 494 F.3d 458, 470-71

(4th Cir. 2007) (“[N]aming Doe defendants self-evidently is no ‘mistake’ such

that the Doe substitute has received proper notice.”); see Locklear v.

Bergman & Beving AB, 457 F.3d 363, 3667 (4th Cir. 2006). Instead, the

Plaintiff must provide evidence that the newly named defendant knew that

they would have been named in place of the Doe defendant but for a mistake.

Goodman, 494 F.3d at 471. The Plaintiff has failed to meet his burden to

produce any evidence that the County or the Sheriff “knew or should have

known” that the action would have been brought against them, rather than

the Doe defendants, but for an error. Goodman, 494 F.3d at 471; Wilkins v.

Montgomery, 751 F.3d 214, 226 (4th Cir. 2014).

      Therefore, the time of filing of the Plaintiff’s First Amended Complaint

and Proposed Second Amended Complaint did not relate back to the time of

filing of the Original Complaint. As such, the Plaintiff has not established that


                                       9

     Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 9 of 10
Court made either a mistake or a clear error of law in concluding the claims

relate back for statute of limitation purposes under Rule 15(c)(1)(C). Hill, 277

F.3d at 708; Park Corp., 812 F.2d at 896. The Plaintiff’s Motion for Relief

from Judgment is denied.

                                       ORDER

      IT IS, THEREFORE, ORDERED, that the Plaintiff’s Motion for Relief

from Judgment [Doc. 82] is DENIED.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion to Strike [Doc.

84] is DENIED.

      IT IS SO ORDERED.

                        Signed: July 22, 2021




                                           10

    Case 1:19-cv-00285-MR-WCM Document 89 Filed 07/23/21 Page 10 of 10
